DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 8, 13, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scales et al. (US 2011/0167196).

With respect to claim 1, Scales discloses: under control of a computer hardware processor configured with specific computer executable instructions, receiving, from a host computing device in an on-demand code execution system, first hardware processor state from a hardware processor of the host computing device; receiving, from the host computing device, first storage device state from a storage device of the host computing device (Fig. 4, label 40, 410, 415, Fig. 3 illustrates storage, memory and CPU checkpointing under virtual hardware platform); 
causing code instructions to execute in an execution environment on a virtual machine instance of the host computing device (Fig. 4, 425 continuous checkpointing, which indicates that the virtual machine is continuing to execute)
while causing the code instructions to execute in the execution environment on the virtual machine instance of the host computing device, receiving, from the host computing device, memory device state from a memory device of the host computing device, wherein causing the code instructions to execute causes: the hardware processor of the host computing device to change to a second hardware processor state, the storage device of the host computing device to change to a second storage device state, and the memory device of the host computing device to change in state ([0023], Fig. 4, label 465, 470); and 
Scales does not specifically disclose: resetting the execution environment on the virtual machine instance of the host computing device, wherein resetting the execution environment further comprises: 
transmitting reset instructions to the hardware processor of the host computing device, wherein the reset instructions are configured to cause the hardware processor of the host computing device to revert to the first hardware processor state;  -37-causing the storage device of the host computing device to revert back to the first storage device state; and causing the memory device of the host computing device to revert to an initial state based at least in part on the memory device state.  
However, Scales discloses whether a VM failure was detected (Fig. 4, label 496) and if so the primary VM’s execution is resumed from the last acknowledged checkpoint in backup VM.
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to realize that the states of the hardware is being reverted to a previous state to ensure that the VM continues its on demand functionality and does not fail.

With respect to claim 2, Scales discloses: wherein causing the code instructions to execute causes: recording, in the host computing device, the memory device state that indicates a memory page that was accessed or modified (Abstract).  

With respect to claim 3, Scales discloses: wherein recording the memory device state that indicates the memory page that was accessed further comprises: generating a duplicate memory page of the memory page that was accessed (Abstract).  

With respect to claim 5, Scales discloses: wherein recording the memory device state that indicates the memory page that was accessed further comprises: generating a duplicate memory page of the memory page that was modified (Abstract “backup”).  

With respect to claim 7 and 13, they recite similar limitations as claim 1 and are therefore rejected under the same citations and rationale.

With respect to claim 8, Scales discloses: wherein to cause the first code instructions to execute, the host computing device is further configured to: create a bit map that indicates at least a first clean memory page and a second memory page that has been accessed or modified, wherein the memory device state indicates that the second memory page has been accessed or modified ([0031], [0032]).

With respect to claim 14, Examiner takes Official Notice that “the…code instruction execution pause on the first host computing device, receiving from the first host computing device, second hardware processor state and transmit to a second host computing device the second hardware processor state and the memory device state; cause a second execution environment on a second virtual machine instance of the second host computing device to initialize according to the second hardware processor state and the memory device state; and resume execution of the first code instructions…device” are readily found in the prior art involving live migration of virtual machines for fault tolerant or performance issues.

With respect to claim 15, Examiner takes Official Notice that “determine that there is a performance issue associated with the execution of the first code instruction on the first host computing device” is readily found in the prior art involving live migration of virtual machines for fault tolerant or performance issues.

With respect to claim 20, Examiner takes Official Notice that “initialize a base execution environment on the first virtual machine instance of the first host computing device; and insert customized data for the first code instructions into the base execution environment to result in the first execution environment, wherein execution of the first code instructions in the first execution environment accesses the customized data.” Is readily found in the prior art in the virtual machine execution environment

Allowable Subject Matter
Claims 4, 6, 9, 10, 11, 12, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195